                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


PATSY LESTER for
CHRISSY DAWN LESTER,
Deceased,

         Plaintiff,

v.                                     CIVIL ACTION NO. 1:18-00906

ANDREW SAUL ∗,
Commissioner of Social Security,

         Defendant.

                      MEMORANDUM OPINION AND ORDER

         By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).      Magistrate Judge Aboulhosn submitted

to the court his Proposed Findings and Recommendation (“PF&R”)

on October 23, 2018, in which he recommended that the district

court deny plaintiff’s request to reverse the final decision;

grant defendant’s request to affirm the final decision of the

Commissioner; affirm the final decision of the Commissioner; and

dismiss and remove this case from the court’s docket.



     ∗   Pursuant to Federal Rule of Civil Procedure 25(d), Andrew
         Saul, Commissioner of Social Security, has been added as a
         party. Nancy A. Berryhill’s term expired on June 4, 2019,
         and she has been terminated as a party.
I.   Background

     The deceased, Chrissy Dawn Lester, (hereinafter referred to

as “claimant”), filed her application for Title II benefits on

April 23, 2014, alleging disability since December 30, 2013,

because of “diabetes, left knee dislocation, bad nerves,

depression, anxiety, bronchial asthma, and peripheral arterial

disease.”    (Tr. at 3050).   Her claim was initially denied on

September 9, 2014, (Tr. at 2920-24), and again upon

reconsideration on March 18, 2015.        (Tr. at 2926-28).   On April

16, 2015, claimant filed a written request for hearing.         (Tr. at

2929).   An administrative hearing was held on August 9, 2016

before the Honorable Michael E. Mance, Administrative Law Judge

(“ALJ”).    (Tr. at 2859-87).   On December 7, 2016, the ALJ

entered an unfavorable decision.        (Tr. at 2731-51).   On February

10, 2017, claimant sought review by the Appeals Council of the

ALJ’s decision.    (Tr. at 3013).   The ALJ’s decision became the

final decision of the Commissioner on March 22, 2018, when the

Appeals Council denied Claimant’s Request.        (Tr. at 1-7).

     Claimant passed away on March 28, 2018.          (ECF No. 1, at 3).

On May 9, 2018, Patsy Lester, claimant’s mother (hereinafter

referred to as “plaintiff”), acting pro se, timely brought the

present action seeking judicial review of the administrative

decision pursuant to 42 U.S.C. § 405(g).        Id.



                                    2
II.   Plaintiff’s Objections to the PF&R

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Aboulhosn’s PF&R.   The failure of any party to file such

objections constitutes a waiver of such party’s right to a de

novo review by this court.   See Snyder v. Ridenour, 889 F.2d

1363 (4th Cir. 1989).

      On November 5, 2018, plaintiff, acting pro se, filed

objections to the PF&R.   (ECF No. 22).    Plaintiff’s objections

are reproduced in full:

      I object to the findings of this case. I know my
      daughter was neither able [n]or capable of holding
      down a job. If she had been able + capable of working
      I would have been the first one to tell her to get out
      and earn a living for her and her daughter.
      [Claimant] was severely bipolar plus physical
      problems. Yes, [claimant] got addicted to narcotics
      due to mental + physical problems and addiction is a
      horrible disease it is right up in the class of
      terminal cancer both are deadly! The difference is
      you have to be severely mentally ill to become an
      addict. These doctors write prescriptions to[o]
      freely. Especially people on Medicaid + Medicare.
      Medicaid + Medicare should stop paying for narcotics
      that would make a big dent in the Ophiod [sic]
      epidemic in our country. Please reconsider the
      findings [claimant] was absolutely disabled.
      [Claimant] loved being a nurse. She just wasn’t able
      or capable of working. Yes she would attend her
      daughters school functions but I was always with her
      and done the driving. [Claimant] was in a lot of pain
      most of the time that’s why she became an addict.
      (Id.)



                                 3
III. Standard of Review of Pro Se Objections

     Pursuant to Fed. R. Civ. P. 72(b), the Court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge's disposition to which specific written

objection has been made.”   However, the Court is not required to

review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

Furthermore, de novo review is not required and unnecessary

“when a party makes general and conclusory objections that do

not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”   Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

     “A document filed pro se is ‘to be liberally construed.’ ”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

                                 4
Gamble, 429 U.S. 97, 106 (1976)).    Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant's objections broadly rather than narrowly.”   Beck v.

Comm'r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, courts “need not . . . address any arguments that fail

to point the Court to alleged specific errors the Magistrate

Judge made in the [PF&R].”   Dippel v. S.C. Farm Bureau Mut. Ins.

Co., 2019 WL 4010420, at *2 (D.S.C. Aug. 26, 2019) (citing

Orpiano, 687 F.2d at 47).

     Liberally construing plaintiff’s objections, the court

reads plaintiff’s statement as setting forth five primary

objections: 1) plaintiff “object[s] to the findings” and asks

the court to “reconsider the findings;” 2) claimant’s narcotics

addiction meant that claimant was mentally ill and was therefore

disabled; 3) claimant suffered from bipolar disorder and was

therefore disabled; 4) claimant never drove herself to her

daughter’s school functions; and 5) claimant was not capable of

working.   (ECF No. 22).

     It is not the province of a federal court to make

administrative disability decisions.   Rather, de novo review of

the PF&R in disability cases is limited to determining whether

substantial evidence supports the Commissioner's conclusions.

See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see

                                 5
also Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

Evidence is substantial when, considering the record as a whole,

it might be deemed adequate to support a conclusion by a

reasonable mind, Richardson v. Perales, 402 U.S. 389, 401

(1971), or when it would be sufficient to refuse a directed

verdict in a jury trial.    Smith v. Chater, 99 F.3d 635, 638 (4th

Cir. 1996).    Substantial evidence is not a “large or

considerable amount of evidence,” Pierce v. Underwood, 487 U.S.

552, 565 (1988), but is more than a mere scintilla and somewhat

less than a preponderance.    Perales, 402 U.S. at 401; Laws, 368

F.2d at 642.    If the Commissioner's decision is supported by

substantial evidence, it must be affirmed.    42 U.S.C. § 405(g);

Perales, 402 U.S. at 401.

IV.   Analysis of Objections 1 and 2

      Plaintiff’s objections 1 and 2 are general and conclusory

objections.    Neither objection 1 nor 2 direct the court to any

specific error in the PF&R.    As such, de novo review is not

required.   See Orpiano, 687 F.2d at 47.   Furthermore, as to

objection 2, plaintiff has never raised this argument before.

In fact, claimant frequently claimed she had not abused drugs in

the past eight years.    (ECF No. 21, at 30) (“The record

demonstrated that Claimant denied using IV drugs.”).     Because

plaintiff never raised this objection previously, this issue is

deemed waived and de novo review is not required.    See Harris v.

                                  6
Astrue, 2012 WL 4478413, at *5 (D.S.C. Sept. 27, 2012), aff'd,

Harris v. Comm’r of Soc. Sec. Admin., 538 Fed. Appx. 293 (4th

Cir. 2013) (“Issues raised for the first time in objections to

the magistrate judge's recommendation are deemed waived.”).

     With respect to objections 1 and 2, this Court need only

conduct a careful review to satisfy itself that there is no

clear error on the face of the record in order to accept the

Magistrate Judge's Recommendations.   See generally Fed. R. Civ.

P. 72(b) Advisory Committee's note (1983).    The court has

conducted this review and is satisfied no clear error exists.

Therefore objections 1 and 2 are OVERRULED.

V.   Analysis of Objections 3, 4, and 5

     Plaintiff’s objections 3, 4, and 5, read broadly, do state

objections that warrant de novo review.   Plaintiff’s objection 3

alleges that claimant’s severe bipolar disorder should have led

to a conclusion that claimant was disabled pursuant to the third

step of the Administrative Law Judge’s (ALJ) disability

determination.   See 20 C.F.R. § 404.1520(a)(4)(iii) (2012).

Objection 4 is a specific factual objection alleging that

claimant never drove herself alone to her daughter’s school

functions.   Objection 4 is relevant to the severity of

claimant’s restrictions of daily living, which is also a

component of step iii of the ALJ’s disability determination.

See id.   Plaintiff’s objection 5 alleges that claimant was not

                                 7
capable of performing any job.   This is an objection to the

ALJ’s finding that there were other jobs that plaintiff could

perform, which is a part of the fifth step of the ALJ’s

disability determination.   See id. § 404.1520(a)(4)(v).    All

three objections challenge the conclusions of the five-step

disability evaluation that the ALJ used and PF&R approved.

     The ALJ uses a five-step sequential process in evaluating

disability claims.   See id. §§ 404.1520(a)-(g).   If at any point

of this process the ALJ determines conclusively that a claimant

is or is not disabled, review does not proceed to the next step.

Id. § 404.1520(a)(4).   The five steps include evaluations of

whether a claimant i) is working; ii) has a severe impairment;

iii) has an impairment that meets or equals the impairments in

Appendix 1 to Subpart P of the Administrative Regulations No. 4;

iv) can return to her past relevant work; and v) if not, whether

she can perform other work.   See id. §§ 404.1520(a)-(g).    If the

process reaches the fifth inquiry, in order to show that

claimant can perform other work, the ALJ must show both A) that

claimant, considering claimant’s age, education, work

experience, skills, and physical shortcomings, has the capacity

to perform an alternative job, and B) that this alternative job

exists in significant numbers in the national economy.     McLamore

v. Weinberger, 538 F.2d 572, 574 (4th Cir. 1976).

     Here, inquiries i, ii, and iv were all met in favor of

                                 8
finding that claimant did have a disability, while steps iii and

v found against claimant being disabled.       Claimant satisfied the

first inquiry because she had not worked since the alleged onset

date of December 30, 2013.   (Tr. at 2736, Finding No. 2).      She

also met the second inquiry, as the ALJ found that claimant

suffered from severe impairments, notably including bipolar

disorder.   (Id., Finding No. 3).       At the third inquiry, the ALJ

concluded claimant’s impairments did not meet or equal the level

of severity of any listing in Appendix 1, (id. at 2737, Finding

No. 4), and then found that claimant had the ability to perform

light work.   Notably, in conducting the third inquiry, the ALJ

found that claimant’s mental impairments did not meet sufficient

severity levels because claimant did not display greater than

moderate restriction in at least two of the following:

activities of daily living; social functioning; maintaining

concentration, persistence, or pace; repeated episodes of

decompensation.   (Id.)   Claimant then satisfied step iv because

she was unable to perform any past relevant work.       (Id. at 2744,

Finding No. 6).   However, at step v, claimant - considering her

age, education, work experience, skills, and physical

shortcomings - was found to be able to perform alternative work

that existed in significant numbers in the national economy.

(Id. at 2745, Finding Nos. 7-10).       This conclusion in step v led

the ALJ to conclude that claimant was not disabled as defined in

                                    9
the Social Security Act.   (Id. at 2746, Finding No. 11) (citing

20 C.F.R. § 404.1520(g) (“If you can make an adjustment to other

work, we will find you not disabled.”)).     The court reviews the

determination of steps iii and v de novo, with particular

attention paid to claimant’s bipolar disorder and plaintiff’s

claims that claimant never drove herself to school functions and

that claimant was not capable of working.

     A. Objections 3 and 4 – Review of Claimant’s Impairments

     Step iii considers the medical severity of a claimant’s

impairments.   20 C.F.R. § 404.1520(a)(4)(iii) (2012).    If the

impairment is severe enough to meet the requirements in Appendix

1 to Subpart P of section 404.1520(a)(4)(iii), then there is an

immediate finding of disability.     Id. § 404.1520(a)(4).   Listing

12.04 in Appendix 1 corresponds to bipolar disorder.     20 C.F.R.

§ Pt. 404, Subpt. P, App. 1 (12.00)(B)(3) (2018).     To meet the

severity requirements of listing 12.04, claimant’s bipolar

disorder must satisfy the requirements of both Paragraphs A and

B, or the requirements of both Paragraphs A and C.     Id. § Pt.

404, Subpt. P, App. 1 (12.00)(A)(2).     Listing 12.04’s Paragraph

A includes the medical criteria that must be present in a

claimant’s medical evidence.   Id. § Pt. 404, Subpt. P, App. 1

(12.00)(A)(2)(a).   Paragraph B evaluates how a claimant’s mental

disorder limits his or her functioning, and to satisfy the

Paragraph B criteria, a claimant’s mental disorder must result

                                10
in an “extreme” limitation of one of the four areas of mental

functioning, or a “marked” limitation of two of the four areas.

Id. § Pt. 404, Subpt. P, App. 1 (12.00)(A)(2)(b).   The four

areas of mental functioning under Paragraph B are restriction of

activities of daily living; difficulties in social functioning;

difficulties in maintaining concentration, persistence, or pace;

and repeated episodes of decompensation.   (Tr. at 2737, Finding

No. 4).   To satisfy Paragraph C, a claimant’s mental disorder

must be “serious and persistent,” such that there is a medically

documented history of the existence of the disorder over a

period of at least two years, and evidence that satisfies the

criteria in both C1 and C2.   20 C.F.R. § Pt. 404, Subpt. P, App.

1 (12.00)(A)(2)(c).

     Based upon claimant’s medical records, the ALJ concluded

that claimant’s bipolar disorder did not satisfy either the

requirements of both Paragraphs A and B, or the requirements of

both Paragraphs A and C.   Claimant underwent two disability

determination evaluations 1 which assessed her mental health and

assessed whether claimant’s bipolar disorder satisfied

Paragraphs A, B, or C.   (Tr. at 2888-2901, 2904-18).   The first

examination, by Dr. Harlow, evaluated claimant’s bipolar


1 These two evaluations were conducted on August 12, 2014 by Dr.
Jeff Harlow, (Tr. at 2888-2901), and on March 11, 2015 by Dr.
Paula J. Bickham. (Tr. at 2904-18).


                                11
disorder using the appropriate psychiatric review technique

(“PRT”), and found that claimant had “moderate” restriction of

activities of daily living, “mild” difficulties in social

functioning, “moderate” difficulties in maintaining

concentration, persistence, or pace, and “one or two” episodes

of decompensation.   (Id. at 2894).     Based on his evaluation of

these factors pertaining to claimant’s bipolar disorder, Dr.

Harlow concluded that “the requirements in paragraph ‘B’ [were]

not satisfied.”   (Id. at 2895).    Dr. Harlow additionally

concluded that Paragraph C criteria were also not met.      (Id.)

The second examination, by Dr. Bickham, also evaluated

claimant’s bipolar disorder using the PRT, and found that there

was “insufficient evidence” to establish that either the

Paragraph B or Paragraph C criteria were met.      (Id. at 2911). 2

As a result, substantial evidence supports the ALJ’s

determination that claimant does not meet step iii, and

plaintiff’s objection 3 is OVERRULED.

     There are two possible sources of error in the ALJ’s

findings in the step iii inquiry that plaintiff’s objection 4

addresses.   First, the ALJ found that claimant had no

restriction in her activities of daily living.      (Id. at 2738,

Finding No. 4).   However, this error in the ALJ’s determination


2 Notably, claimant was determined to be “not disabled” upon each
evaluation. (Id. at 2901, 2018).
                                   12
is harmless. Dr. Harlow found that claimant had “moderate”

restriction in her daily living due to her bipolar disorder.

(Id. at 2894).   But this one “moderate” restriction is

insufficient to meet Paragraph B’s requirements; Paragraph B

requires two restrictions of at least “marked” limitation, and

“marked” limitation is a restriction greater than “moderate”

limitation.   20 C.F.R. § Pt. 404, Subpt. P, App. 1 (12.00)(F)(2)

(2018).   Therefore, even if the ALJ should have found that

claimant had “moderate” restrictions in her daily living,

claimant did not have two or more “marked” limitations, and thus

Paragraph B criteria were not met.

     Second, the ALJ at least in part based his determination of

no restriction in daily living upon his finding that claimant

attends school functions with her daughter.   This error – if it

is even error 3 - is also harmless for the same reasons discussed




3 First, the ALJ’s wording – that claimant “attends school
functions with her daughter” – does not clearly indicate that he
believed claimant drove herself, or drove herself alone, to
these events. (Tr. at 2738, Finding No. 4). Second, the record
is inconsistent regarding whether claimant did in fact drive
herself to things around town or whether her mother drove her.
For example, in claimant’s oral hearing before the ALJ, claimant
stated once that she doesn’t drive unless someone is with her,
(id. at 2867), while later stating that she continued driving in
spite of her seizures, (id. at 2879-80), and that she has driven
to the convenience store several times. (Id. at 2876) (these
trips to the convenience store are presumably by herself, since
she has to return home to ask what she was supposed to purchase
because she forgot). Therefore, the factual basis of
plaintiff’s objection is unclear, as is whether or not the ALJ’s
                                13
above.   If true, the fact that claimant only attended her

daughter’s school functions when her mother drove her to them

would not elevate claimant’s restriction in daily living to

above the “moderate” level.   In the ALJ’s listed reasons for

finding that claimant’s mental impairments did not restrict her

daily living, the ALJ noted many factors in addition to

claimant’s ability to attend her daughter’s school functions.

The ALJ also noted that claimant woke and readied her child for

school, cares for and practices with her daughter, cooks

primarily using the microwave, watches television, cleans her

house, and shops for groceries.    (Tr. at 2738, Finding No. 4).

As such, there are many grounds to find that claimant had, at

most, “moderate” limitations in her daily living.

     Therefore, both possible sources of error in the ALJ’s

findings raised by objection 4 are harmless, as there is

substantial evidence that supports the ALJ’s determination that

step iii was not met.   As such, after de novo review considering

objections 3 and 4, claimant does not meet step iii’s

requirements, and there can be no immediate finding of

disability.   Plaintiff’s objections 3 and 4 are OVERRULED.   The

court now directs its attention to plaintiff’s objection 5.




determination actually relied upon a finding that claimant drove
herself places, including to her daughter’s school functions.
                                  14
     B. Objection 5 – Review of Step v

     Step v requires the ALJ, in order to deny claimant

benefits, to show that claimant’s impairments do not preclude

her from making an adjustment to being able to perform any other

work.   20 C.F.R. § 404.1520(g) (2012).    The ALJ must meet a two-

part test by demonstrating both A) that claimant, considering

claimant’s age, education, work experience, skills, and physical

shortcomings, has the capacity to perform an alternative job,

and B) that this alternative job exists in significant numbers

in the national economy.    McLamore v. Weinberger, 538 F.2d 572,

574 (4th Cir. 1976).    Plaintiff’s objection 5 challenges the

first part of the test.

     The ALJ’s determination that claimant’s impairments did not

preclude her from performing other work is supported by

substantial evidence.    Claimant is a younger individual, as she

was 34 years old at the time of the alleged disability onset

date.   (Tr. at 2745, Finding No. 7).    Claimant has a high school

education, (id.), where she had a GPA of 3.9, (id. at 2738), she

completed one year of college, and she has an LPN degree.     (Id.

at 3051).   Claimant worked as a nurse for thirteen years prior

to the alleged disability onset.      Claimant’s job skills are not

relevant, as it had been decided in her favor that she was

unable to return to her previous work. (Id. at 2744).     While

claimant has mental and physical shortcomings, the ALJ expressly

                                 15
and correctly accounted for those shortcomings by obtaining a

Vocational Expert’s opinion as to whether jobs existed that a

hypothetical person with claimant’s impairments and limitations

could perform.     (Id. at 2882-85).   The Vocational Expert stated

that there were sedentary and unskilled jobs that claimant could

perform, such as a marker, mail clerk, garment sorter, document

preparer, charge account clerk, or call-out operator.     (Id. at

2883-84).

      Considering plaintiff’s objection 5, this court finds that

the ALJ’s determination that claimant was able to work and meets

step v of the disability analysis is supported by substantial

evidence.   As such, plaintiff’s objection 5 is OVERRULED.

VI.   Conclusion

      The court has reviewed Magistrate Judge Aboulhosn’s

Proposed Findings and Recommendation, plaintiff’s objections to

the PF&R, defendant’s brief in support of defendant’s decision,

and the pertinent portions of the administrative record.     In so

doing, the court has made a de novo determination of those

issues within the PF&R to which plaintiff properly objected.

The court finds that Magistrate Judge Aboulhosn was correct in

concluding that there is substantial evidence in the record to

support the ALJ's and the Commissioner’s decision.




                                  16
     Based upon the foregoing, the court adopts the Findings and

Recommendations of Magistrate Judge Aboulhosn as follows:

     1.    Plaintiff’s request for reversal of the final decision

           is DENIED;

     2.    Defendant’s request to affirm the final decision of

           the Commissioner is GRANTED;

     3.    The final decision of the Commissioner is AFFIRMED;

     4.    The case is DISMISSED; and

     5.    The Clerk is directed to remove the case from the

           court’s docket.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and all unrepresented

parties.

     IT IS SO ORDERED this 25th of September, 2019.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




                                17
